The offense to which Mr. Burch pleaded guilty is generally known as a political crime. It is malum prohibitum and not malumin se. It cannot under any fair legal construction come within the term "moral turpitude" as that term is used in the disbarment statute.
The activities of the appellant which formed the basis of the disbarment proceedings occurred before this country's entrance into the war, and while the United States was at legal peace with the nations of the world.
It must be at all times remembered that the right of free speech is a guarantee embodied in the Constitution of the United States. And while this writer *Page 107 
vigorously dissents from some of Mr. Burch's political views and activities as revealed by the record, nevertheless his right to express his views must be respected by the courts so long as his activities do not contravene the laws of the state and nation. This record does not reveal any such contravention.